Citation Nr: 1759120	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-17 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2017, the Veteran and his spouse testified at a videoconference Board hearing before undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board notes that during the September 2017 videoconference Board hearing, the Veteran's representative requested the record remain open until December 18, 2017.  Also as reflected in the hearing transcript, during this hearing the Veteran's representative submitted additional evidence, which included VA treatment records, a written statement by the Veteran, a timeline and information provided by a County Veterans Service Officer, a buddy statement by J.M., and an article in reference to the Vietnam Conflict, all of which have yet to be associated with the claims file.  However, given the favorable outcome of this appeal, which grants service connection for PTSD, the Board finds that no conceivable prejudice to the Veteran could result from this adjudication prior to December 18, 2017.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


FINDING OF FACT

The Veteran's diagnosis of PTSD is the result of his military service.




CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304; 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I  Service Connection 

A.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is entitled to service connection for PTSD when the record before the Secretary contains (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a linkage between the claimed in-service stressor and the current symptoms of PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304 (f) (2017).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(2).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154 (b) (West 2012), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a PTSD claim is based on the Veteran's fear of hostile military or terrorist activity, then the veteran's lay testimony is sufficient to corroborate the existence of the stressor if (1) a psychiatrist or psychologist "confirms that the claimed stressor is adequate to support a diagnosis of post-traumatic stress disorder and that the veteran's symptoms are related to the claimed stressor"; (2) the psychiatrist or psychologist's findings are not contradicted by "clear and convincing evidence"; and (3) "the claimed stressor is consistent with the places, types, and circumstances of the veteran's service."  38 C.F.R. § 3.304 (f) (3).

B. Analysis

The Veteran contends that as a result of his combat related experiences he now suffers from PTSD.  See September 2017 Hearing Testimony.  According to his DD Form 214, the Veteran served as a light weapons infantryman and was awarded the Combat Infantryman's Badge for his combat service during the Vietnam War. 

In regards to the first element of PTSD, a current medical diagnosis of PTSD, the Veteran's VA Mountain Home VA Medical Center (VAMC) treatment records reflect a current diagnosis of PTSD, with an initial PTSD diagnosis in November 2011.   See November 21, 2011 Psychology Evaluation and Management (E&M) Note.   

The Board notes that the Veteran was afforded a VA PTSD examination in May 2012, in which the VA examiner did not find a diagnosis of PTSD.  See May 2012 Disability and Benefits Questionnaire (DBQ) Initial PTSD examination report.  And although the record reflects differing opinions as to whether the Veteran has a diagnosis for PTSD, the Board notes that since the May 2012 VA examination, the Veteran's VA Mountain Home VAMC medical records reflect several notations of a diagnosis PTSD from 2012 to as recent as October 2017.  In fact, it is reported in an October 2017 VA Progress Note from the James Quillen VA Medical Center that the Veteran is diagnosed with chronic PTSD based on the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  Thus, the Board finds that the Veteran's continued treatment for PTSD, in conjunction with his recurrent diagnoses of PTSD is more probative evidence of the Veteran's current PTSD diagnosis.  Thus, the first element for service connection for PTSD is satisfied. 

In regards to the second element of PTSD, credible supporting evidence that the claimed in-service stressor actually occurred, the Board finds that although generally lay testimony alone is insufficient to establish that a stressor occurred, there are specific scenarios in which lay testimony alone is sufficient.  For example, under 3.304 (f)(2), when a veteran is a combat veteran and under 3.304(f)(4), when the stressor is related to fear or hostile military or terrorist activity, lay testimony is sufficient to establish a stressor occurred.  For the reasons discussed below, the Board finds the Veteran meets the criteria for both of these scenarios. 

Here, the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressors are related to that combat.  As previously stated, the Veteran's DD Form 214 reflects he received a Combat Infantryman Badge for his combat service in Vietnam. 

In the November 21, 2011 psychology E&M note, the Veteran reported that one of his traumatic stressors occurred when he was walking toward a Vietnamese soldier.  The Veteran walked up to the soldier and pulled the trigger, when the Veteran's gun did not fire, the Veteran ran.  Another stressor the Veteran described occurred when the Veteran saw the dead bodies of Vietnamese soldiers, in which the Veteran believed may be been killed by him.  And a third stressor the Veteran described occurred when, after a short firing round, one of the U.S. soldiers was killed and three others were injured.  

During his May 2012 VA examination, the Veteran also reported additional stressors related to his combat service.  The Veteran reported that a friend with only 18 days to return back home was killed while they were in combat.  The Veteran reported that "when you get hit, there is so much fear.  You wonder why it was not you."  Another time, during the Veteran's first battle in Pleiku, Vietnam, the Veteran's unit got mortared.  He described it as rounds flying around everyone.  Furthermore, the May 2012 VA examiner noted that during the Veteran's military service he was under direct fire to include rocket and mortar attacks, mines, booby traps, sniper fire, and raids.  The VA examiner noted that the Veteran had been exposed to traumatic events, in which the Veteran had experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.

Based on the description of the Veteran's combat related stressors, the Board finds that the evidence establishes that the Veteran engaged in combat with the enemy and that the stressors are related to combat, as the Veteran's stressors are consistent with the circumstances, conditions or hardships of the Veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304 (f) (2). 

Additionally, the evidence establishes that the Veteran's claimed stressors are related to the Veteran's fear of hostile military or terrorist activity.  Here, although the May 2012 VA examiner opined that the Veteran does not have a current PTSD diagnosis, interestingly, the VA examiner did note that the Veteran's two of the three of the Veteran's claimed stressors are adequate to support the diagnosis of PTSD and that the Veteran's stressors are related to the Veteran's fear of hostile military or terrorist activity.  Therefore, the Board finds that the Veteran's stressors are consistent with the circumstances, conditions or hardships of the Veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R.
 § 3.304(f)(3). 

Upon a finding that the Veteran meets the requirements of 38 C.F.R. § 3.304 (f) (2) and 38 C.F.R. § 3.304 (f) (3), the Board finds that the Veteran's description of his traumatic experiences during his military service throughout the appeal, including his previous statements and his live hearing testimony, is credible, and therefore, sufficient to satisfy the second element of service connection for PTSD, by establishing an in-service stressor. 

Lastly, in regards to the third element of PTSD, medical evidence establishing a linkage between the claimed in-service stressor and the current symptoms of PTSD, the Board finds that the medical evidence, when taken collectively, supports a finding of a positive link between the Veteran's PTSD and his in-service stressors.  

Again turning to the Veteran's November 21, 2011 psychology E&M note, the VA examiner, after examining the Veteran and considering his in-service claimed stressors, as described above, opined that the Veteran appeared to meet the criteria of PTSD as a result of his combat and military service trauma. 

Furthermore, although the May 2012 VA examiner did not diagnosis the Veteran with PTSD, notably in the examination report, the VA examiner found that based on the stressors described above, the Veteran's stressors met the criteria to support a diagnosis of PTSD.  Additionally the VA examiner noted that the Veteran's stressors are related to the Veteran's fear of hostile, military, or terrorist activity.   

Thus, based on the forgoing, the Board finds the medical evidence establishes a linkage between the claimed in-service stressor and the current symptoms of PTSD.  Therefore, the third element of service connection for PTSD is satisfied.

For the forgoing reasons, the Board finds service connection for PTSD is warranted.


ORDER


Entitlement to service connection for PTSD is granted.







____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


